Citation Nr: 0609377	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-15 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than January 7, 
2003, for a grant of a 70 percent evaluation for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than January 7, 
2003, for a grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from February 1966 
to October 1967.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating action granting an 
increased evaluation for PTSD to 70 percent disabling 
effective January 7, 2003, and granting TDIU effective 
January 7, 2003.  

The veteran testified at a hearing conducted at the RO before 
the undersigned Veterans Law Judge (a Travel Board hearing) 
in January 2006.  A transcript of that hearing is contained 
in the claims folder. 

The veteran in August 2001 submitted a notice of disagreement 
with the 50 percent rating assigned for PTSD with the grant 
of service connection by a July 2001 RO rating decision.  The 
RO then issued a statement of the case in June 2002.  The 
veteran did not timely submit a substantive appeal to perfect 
his appeal, and hence the issue of a higher initial 
evaluation for PTSD, as an appeal from that July 2002 initial 
rating decision, is not currently before the Board for 
appellate consideration.  38 C.F.R. §§ 20.200, 20.202, 20.302 
(2005).  While it is true that the claims folder contains a 
copy of a VA Form 9 addressing this issue dated by the 
veteran in June 2002, and contains a copy of a transmittal 
letter from the veteran's authorized representative which 
that representative also dated in June 2002, and while it is 
true that if received in June 2002 that VA Form 9 would have 
been timely for perfecting an appeal, date stamps on those 
documents reflect that they were not received until April 
2003, and hence were untimely.  38 C.F.R. § 20.302.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

As noted in the Introduction, above, the RO in an April 2003 
decision granted an increased evaluation for PTSD to 70 
percent disabling effective January 7, 2003, and granted TDIU 
effective January 7, 2003.  The veteran in May 2003 submitted 
a notice of disagreement with the effective dates assigned 
for both the increased evaluation for PTSD, and the grant of 
TDIU.  However, the RO only issued a statement of the case 
addressing the claim for an earlier effective date for TDIU.  

The RO failed to provide a statement of the case responsive 
to the notice of disagreement with the effective date for the 
grant of an increased evaluation for PTSD.  Where a notice of 
disagreement has been submitted, the veteran is entitled to a 
statement of the case.  38 C.F.R. § 19.26 (2005).  The 
failure to issue a statement of the case is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Total disability ratings for compensation are assignable, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. §§ 
3.340 and 4.16(a) (2005).  However, if there is only one such 
disability, it must be ratable at 60 percent or more, and, if 
there are two or more disabilities, there must be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more, for the schedular basis to be met.  38 C.F.R. § 
4.16(a).  These percentage disability requirements are the 
initial schedular requirements for a TDIU claim on a 
schedular basis.  

Because the veteran's 70-percent rating for PTSD has the same 
effective date as that currently assigned for his TDIU, 
January 7, 2003, and because the veteran is not compensably 
service connected for any other disabilities (only also 
service-connected for a pilonidal cyst with a noncompensable 
rating assigned), the claim for TDIU prior to January 7, 2003 
would have to be considered on an extraschedular basis absent 
an earlier effective date for the assignment of a 70 percent 
evaluation for PTSD.  

Where the percentage requirements are not met, entitlement to 
TDIU on an extraschedular basis may be considered when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service- connected 
disabilities.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  However, 
the requirements for an award of TDIU on an extraschedular 
basis are more stringent than on a schedular basis.  The 
regulatory criteria for extraschedular consideration are as 
follows:

The governing norm in these exceptional 
cases is: A finding that the case 
presents such an exceptional or unusual 
disability picture with such related 
factors as marked interference with 
employment or frequent periods of 
hospitalization as to render impractical 
the application of the regular schedular 
standards.

38 C.F.R. § 3.321(b)(1) (2005).  The RO in its April 2004 
statement of the case addressed extraschedular consideration, 
to the extent of noting that it was not indicated in this 
case.  Because an earlier effective date for the grant of 
TDIU on a 38 C.F.R. § 4.16 basis is contingent upon an 
earlier effective date for the grant of an increased rating 
for PTSD to 70 percent, the TDIU earlier effective date claim 
is inextricably intertwined with the PTSD increased rating 
earlier effective date claim.  The Court has held that a 
claim which is inextricably-intertwined with another claim 
which remains undecided and pending before the VA must be 
adjudicated prior to a final order on the pending claim, so 
as to avoid piecemeal adjudication. Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  Hence, the TDIU claim cannot now 
be adjudicated by the Board, and is also the subject of 
remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the 
appellant and his representative a 
statement of the case addressing the 
claim of entitlement to an earlier 
effective date for the grant of a 70 
percent evaluation for PTSD.  
Thereafter, the appellant and his 
representative are instructed that 
for the appeal to proceed on this 
issue, a timely submit a substantive 
appeal.  If a substantive appeal is 
timely received, the claim should be 
appropriately developed for appellate 
review, if indicated in that or other 
documents.  

2.  Thereafter, the remanded claim(s) 
for should be returned to the Board 
in accordance with applicable 
procedures.  If additional evidence 
is developed or submitted as to 
either issue, the issue(s) should be 
readjudicated.  If any determination 
remains to any extent adverse to the 
veteran, he and his representative 
must be provided a supplemental 
statement of the case which includes 
a summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  They should then 
be afforded the applicable time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

